Citation Nr: 0602562	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  04-11 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that denied the veteran's claim.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his currently diagnosed bilateral 
high frequency sensorineural hearing loss is due to his 
exposure to combat noise during World War II and seeks 
service-connected compensation benefits.

In April 2004, the Board notes that the veteran, through his 
representative, requested that the case be remanded to the 
Regional Office (RO) in order to fully comply with the duty 
to assist requirements under the Veterans Claims Assistance 
Act (VCAA).  After carefully reviewing of the veteran's 
claims file, the Board finds that the evidence is not 
sufficient to render a decision at this time and a remand is 
warranted.  

Currently, the record is unclear as to whether the veteran 
likely experienced acoustic trauma during service.  The Board 
notes that the service medical records show that the 
veteran's hearing was within normal limits and document no 
complaints, findings, or treatment for hearing loss during 
service.  In addition, the veteran's DD Form 214 reveals that 
he served as a clerk typist, which is a military occupational 
specialty not typically consistent with exposure to combat 
noise.  Nonetheless, it also noted that he participated in 
battles and campaigns in Normandy, Northern France, Ardennes, 
Rhineland, and Central Europe and was awarded, among other 
things, the EAME Theater Ribbon with 5 Bronze Stars and the 
World War II Victory Medal.  Moreover, the October 1998 VA 
treatment record reveals that the veteran told his examiner 
that his noise exposure history included exposure to combat 
noise to include explosions.  The Board further observes that 
this report was given approximately 5 years before the 
veteran filed his claim.  The RO should make a determination 
as to whether 38 U.S.C.A. § 1154(b) applies, and if so, the 
claim should be developed and adjudicated accordingly.  

In addition, the Board notes that the veteran has not been 
provided a VA examination in connection with his claim.  
Under the VCAA, VA is required to provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The Board finds that a VA 
audiological examination and medical nexus opinion is 
warranted in this case.      

Accordingly, this case is REMANDED for the following actions:

1.  The RO should  make a determination 
as to whether 38 U.S.C.A. § 1154(b) 
applies, and if so, the claim should be 
developed and adjudicated accordingly.      

2. The veteran should be also afforded an 
audiological examination to ascertain the 
identity and etiology of any bilateral 
hearing loss that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any bilateral 
hearing loss found on examination is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability of less than 50 percent) 
causally or etiologically related to the 
veteran's reported exposure to military 
noise during service.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

3.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

